 ALLIED INDUSTRIAL WKRS. OF AMERICA, LOC. 681Allied IndustrialWorkers of America,Local 681,AFL-CIOandSmith Engineering Works(DivisionofBarber-GreeneCompany).Cases 30-CB-216and 30-CC-85February10, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 11, 1968, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,onlytheGeneralCounselfiledexceptions to the Tiial Examiner's Decision.'Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent,AlliedIndustrialWorkersofAmerica,Local681,AFL-CIO,Milwaukee,Wisconsin,itsofficers,agents, and representatives,shall take the action setforth in the Trial Examiner's Recommended Order,'After issuance of the Trial Examiner'sDecision, the Charging Partyrequested that the unfair labor practice charges in these cases bewithdrawn.Respondent,supporting the Charging Party's request,assertsthat the parties have executed a collective-bargaining agreement and, thatin connection therewith,they had agreed to withdraw pending unfair laborpractice charges.It also asserts that the unfair labor practices found hereinoccurred at the beginning of the strike and that since there is no evidenceof recurrence,theCharging Party'srequest for withdrawal should begranted.General Counsel opposes granting the request to withdraw thecharges contending that the violations found herein were"of serious andcontinuing nature,"and that the execution of a collective-bargainingagreement by the parties neither dissipates the effect of the unfair laborpractices nor obviates the need for a remedialorderUponthe entirerecord, including the General Counsel'sopposition to the withdrawalrequest, that request is hereby denied'In the absence of exceptions by Respondent,we adoptpro formatheTrial Examiner's findings that Respondent violated Section 8(b)(4)(i)(B),8(bX4)(u)(B), and 8(b)(i)(A) of the act.389as hereinmodified:1.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order and substitute the followingtherefor:"(b) Sign and mail to the Regional Director forRegion 30 sufficient copies of the said notice to befurnished by him, for posting by Smith EngineeringWorks (Division of Barber-Greene Company),Lupinski, Inc., Paul J. Gruneau Company, or any oftheir subcontractors, if willing."2.Delete the heading- of the Trial Examiner'snotice attached to the Trial Examiner's Decisionand substitute the following therefor:TOALLMEMBERS OFALLIED INDUSTRIALWORKERS OF AMERICA, LOCAL 681, AFL-CIO ANDALL EMPLOYEES OF SMITH ENGINEERING WORKS(DIVISION OFBARBER-GREENE COMPANY), LUPINSKI,INC.,PAULJ.GRUNEAU,ANDTHEIRSUBCONTRACTORS.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner. Upon a charge filedineach case by Smith Engineering Works (hereinafterreferred to as Smith) on July 5, 1968; a complaint issuedby the Regional Director of Region 30 of the Board onJuly 31, 1968, in which it was alleged that the Respondenthad violatedSection8(b)(4)(i),(ii)(B)andSection8(b)(1)(A) of the Act, and the answer of the respondentdenying thecommissionof any unfair labor practices, I,the duly designated Trial Examiner, heard this case atMilwaukee, Wisconsin, on August 26 and 27, 1968.Subsequent to the hearing counsel for the GeneralCounsel and for the respondent filed briefs with the TrialExaminer.Upon the record so made and in view of myobservation of the demeanor of the witnesses, I herebymake the following findings of fact:1.THE RESPONDENTSAllied IndustrialWorkers of America, Local 681,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the ActII.THE EMPLOYERSINVOLVEDSmith is a Wisconsin corporation which maintains itsoffices and plant at 532 East Capitol Drive, which is atthe corner of North Holton Street, Milwaukee, Wisconsin.Smith is engaged in the manufacture of aggregatemachinery,consistingofmining,pitandquarryequipment.During the past calendar year, which is a representativeperiod, Smith sold and shipped in interstate commerce,i.e.,to points outside the State of Wisconsin, productsvalued in excess of $50,000.Lupinski,Inc.,andPaulJ.GruneauCompany(hereinafter called Lupinski and Gruneau, respectively),areengaged inMilwaukee,Wisconsin,asgeneralcontractors in the building and construction industry.Itdoes notappear whether Lupinski and Gruneau areengaged in commerceor whether their activities affectcommerce, but it is apparent that the operations of Smith174 NLRB No. 61 390DECISIONSOF NATIONALLABOR RELATIONS BOARDaffectcommerce, and meet the Board's jurisdictionalstandards, and I so find.III.THE UNFAIR LABOR PRACTICESA. Factual FindingsThere are two basic issues in the present proceeding.The first is whether the union violated Section 8(b)(4)(i)and (ii)(B) of the Act by picketing a gate at a constructionsite reserved by Smith for contractors and subcontractorswith whom the union had no dispute. The second iswhether the union also violated Section 8(b)(i)(A) of theAct by various acts of restraint or coercion in the courseof its picketing.TheSmithplant,whichoccupiesanareaofapproximately 7 acres, is surrounded by a wire mesh fenceapproximately 8 feet in height that is surmounted by threestrands of barbed wire. The plant measures approximately855 feet on North Holton Street, and approximately 390feet on East Capitol Drive. Access to the plant is obtainedthrough four gatesGate 1, which gives the officeemployees access to the front parking lot, and is known,therefore, as the parking lot gate, is located on EastCapitolDrive.'Gate 2, the first gate on North HoltonStreet, is adjacent to the plant's lumber shed, and isknown as the lumber receiving gate, since it is used forunloading lumber trucks. Gate 3, the next gate to thenorth, is the main gate of the plant, and is used by trucksmaking deliveries of material to the plant, and byemployees who drive to work, to gain access to theparking area.' Gate 4, the next gate, approximately 100feettothenorthofGate 3, is denominated thecontractors' gate (it will be referred to hereinafter as thereserved gate). It was established in 1964 or 1965 when anaddition to the plant was being constructed but it wassubsequently closed and padlocked.InMay 1968, work began on a capital improvementsprogram that was to cost approximately $500,000. Itincludedfourprojectsthatconsistedeitherof newstructures or improvements in existing structures of theplant. These four projects were (1) the construction of ayardwarehouse, (2) offices for the foremen of thefabricating division, (3) the construction of an erectionfloor area within the main building, and (4) thereplacement of the existing heating system by a system ofradiantheat,but this also involved, apparently, thedemolition of the heating plant building, part of the areaof which was to be used for the erection floor addition.Lupinskiwasthegeneralcontractorfortheconstruction of the yard warehouse and the offices for theforemen of the fabricating division. Smith was the generalcontractor for the erection floor project and for theconversion of the heating system but it had sublet thecontract toGruneau. Lupinski and Gruneau in turnemployed a considerable number of subcontractors. Thusthe demolition work was done by Bub Hillier; the concretefootings and masonry by Norman Breest; the roofing bytheChristiansenRoofingCompany, and the electricalwork by the Midwestern Electric Company. The variousprojectswere so set up that normal plant operations'There is also a parking area to the east of the plant that is leased fromtheMilwaukee Journal This parking area is located to the east of theplant and south of the plant's railroad track sidingAccess to the parkinglot is obtained through a private roadway that is known as BituminousDrive'Employees can also walk into the plant through the entrance to theplant on East Capitol Drivewould not have to be curtailed,3 but the contractors wereallowed at first to use Gate 3, the main gate of the planton North Hilton Street.In the month of June, Smith was attempting tonegotiatea labor contract with Local 681 but thenegotiations broke down, and the union called a strikethat commenced on July 1 and that is still in effect. Atthis time the construction projects were in various stagesof completion, and on Sunday, June 30, Frank M. Allen,vice president and works manager of Smith, instructedKenneth C. Ehlert, the manufacturing coordinator ofSmith, and John Kuhlenbeck, a foreman, to erect a signat Gate 4, reserving this gate exclusively for the use of thecontractors engaged in the various projects. Ehlert couldnot leave his house that day, however, and nothing wasdone about erecting the sign until early the followingmorning when the strike commenced.At about 6:15 a.m. of July 1, Ehlert and Kuhlenbeckmade a sign by nailing together some boards on whichthey lettered in black ink the words. "This gate for theexclusive use of building tradesmen only." They postedthis sign at the gate between 7:15 and 7:30 a.m. and inaddition they posted there by about 8:30 a.m. a metal signthat had been in use during the 1964 to 1965 period ofconstruction.This sign had white lettering on a greenbackground, the lettering was: "Lupinski, IncorporatedThis gate for building contractors only. Employees usesouth gate " By the morning of July 2, both the woodenand the metal sign had disappeared from the gate. Ehlert,when he noticed this, made and posted by 8 a.m. at thegate another wooden sign that read: "This gate forbuilding contractors only." Employees use south gate."The first wooden sign reappeared, however, on July 3, andboth wooden signs have remained posted at the reservedgate ever since then.Smith also took various other measures to publicize thestrike and the availability of the reserved gate. On July iand 2, Ehlert, pursuant to Allen's instructions, notified allthe contractors and subcontractors of the setting up of thereserved gate. At about 10.30 a.m. of July 1, Allen andDennis G. Lindner, the company's attorney, took steps tonotify the union's picket captains, one of whom was JohnJ. Jasinski, the vice president of the union, of the settingup of the reserved gate; they also gave Jasinski a list ofthe contractors who would be using that gate, and toldhim that only contractors would be allowed to make useof that gate.Inaddition,Lindner contactedNorbertKane, thebusinessagent of Local 681, and told him of theestablishment of the reserved gate. Kane declined todiscuss the matter with Lindner, however, and referredhim to the firm representing the union in the presentproceedingLindner attempted unsuccessfully that day toreachRichard Goldberg, a member of the firm, but thelattertelephoned to Lindner the following day, and'There is some evidence thatprior to July ta few of the plant employeesdid some minor work on the construction projects. Thus, Lawrence("Larry") J Johnson, the president of Local 681, who is a setup welder,testified that he spent about 7 hours cutting pipes off the boiler in theboiler room, and that three other employees named Lee Schwartz, JamesMoore and Lawrence Mercie, spent a day cleaning up the boiler roomafter the chimney had been torn down. John J Jasinski, the vice presidentof Local 681, who is a maintenance electrician, testified that he spentabout 35 hours removing electrical conduits and air Imes,aswell as inproviding temporary wiring for a crane in the area It should be noted alsothat although Midwestern Electric had done the electrical work involved inthemanufacture of some of the Smith Company products it has notengaged in Smith work since the strike began ALLIED INDUSTRIAL WKRS. OF AMERICA, LOC. 681Lindner discussedwith him the legal aspects of thereserved gate situation, and attempted to impress uponhim the importance of having the striking employeesrefrain from picketing at that gate.The Smith employees were also notified of the settingup of the reserved gate, and instructed not to make use ofit.On coming to work at 6:45 a.m. on July 2, Ehlertlearned that the lock of Gate 3, the main receiving gate,had been plugged full with paper and that it could not beopened. Consequently, some of the employees had driventhrough the reserved gate. Ehlert immediately contactedabout 90 percent of the employees and instructed themnot to use this gate On July 3, the next day, all Smithemployees received written notices informing them of thesetting up of the reserved gate, and the notice was alsoposted on the plant bulletin board. The notice read asfollowsNOTICE'Our company has a reserved gate in the north end ofour parking lot for the exclusive use of contractors thatare engaged in our new building program.Under no circumstances are any of our employees touse this gate either walking or driving.(Signed) F. M. AllenAs an added precaution, Smith posted a sentry at thecontractors gate to stop any trucks or personnel who werenot working for contractors from coming through thatgate.The strike of July 1 was fully effective. Onlymanagement personnel and office employees continued onthe job. Approximately 165 employees went out on strike,and the overwhelming majority of them engaged inpicketing on the first day of the strike Allen estimatedthe number of pickets to be between 125 and 150. VincentC.Tr-awicki,thepersonneldirectorofSmith,whomaintained a daily strike log during the first month of thestrike, estimated the number of pickets on the first day ofthe strike to be between 110 and 130. The picketsmarched around the gates of the plant in a circle in acontinuous line,many of them carrying picket signsannouncing that Local 681 was on strike against Smith.Allen estimated that there were more than 20 pickets thatmarched back and forth across each of the plant gates,whileTrawicki estimated that there were perhaps 40pickets at the parking lot gate on East Capitol Drive, andperhaps the same number at Gate 3, the main gate of theplant, a number at the lumber gate, and 7 or 8 pickets atthe reserved gate. Ehlert estimated the number of picketsat the reserved gate on the first day of the strike to beabout 12; these walked back and forth in front of the gatein a line. The pickets-spoke to persons attempting to enterthe plant but did not attempt to block their ingress oregress.Trucks could not get into the plant through thereserved gate on the first day of the strike in any eventbecause an employee of the Coca Cola plant across thestreet from Smith had parked his car in the morningdirectly across the reserved gate, and did not return tomove it until about 5 p.m. when the picketing ended forthe day. The picketing had commenced as early as 6:15a.m. at the reserved gate. The number of pickets graduallydeclined as the strike wore on. Allen estimated that on thesecond day of the strike the number of pickets whopicketed at the gates of the plant were reduced to about100,with 10 to 15 pickets at each gate. Ehlert testifiedthat on the second day of the strike there were 9 to 10391pickets in the vicinity of the reserved gate but that only 2of them actually stood at the gate entrance. During thefirst few weeks of the strike at least, Local 681 maintainedan "observer" at the reserved gate almost continuously.This observer did not carry a picket sign but he was underinstructions from the union to station himself at thereservedgatewithanotebook and take down fullparticularsconcerningany truck whose driver wasattempting to pass through the gate into the plant,including the license plate number of the truck, the nameof the company involved, and the nature of the cargo.During the first 2 weeks of the strike, the reserved gatewas constantly picketed, or there were pickets alwaysavailable nearby whenever a truck or car attempted toenter or leave through the gate As the vehicle approacheditwould be surrounded by the pickets congregatingaround the gate. The result was that there were aconsiderable number of incidents involving attempts tointerferewith the passage of trucks or cars through thereserved gate, and the action of the pickets sometimescaused truckdrivers to refuse to make deliveries to thestruck plant, or to refuse to remove material from theplant. The incidents, were as follows.TheNormanBreestincident:Breestwasasubcontractor of Lupinski. The incident involving theBreest truck occurred apparently, on July 2, the secondday of the strike when mass picketing was still going on.On this day there were two pickets stationed at thereserved gate but when the Breest truck attempted to drivethrough the gate between 8 30 and 9 a.m., they werejoined by other pickets until the pickets surrounding thetruck numbered almost 10, including Larry Johnson, thepresident of the union and another Smith employee whosename isZlabThe pickets called the truckdriver a scaband indulged in various obscenities, and he did not enterthe gateTheMidwesternElectricincident:This incidentoccurred probably on July 2 but certainly during the firstweek of the strike. Early in the afternoon a truck of theMidwestern Electric Co., Inc., drove up to the reservedgate where two pickets were stationed, one of them beinga Smith employee by the name of Sheehan As they sawthe truck arrive, Johnson the president of the union, andfour or five other pickets came over from the main gate ofthe plant, where they had been stationed, and joined thetwo pickets at the reserved gate. The pickets talked to thetruckdriver and asked him not to enter the plant. ButAllenand Trawicki, who were present at the time,intervened and the truckdriver went through the gate andentered the plant In the conversation between Johnsonand the company representatives at the time, the latterattempted to explain to Johnson that the truckdriver, whowas not engaged in unit work, had a right to' enter theplantbut Johnson proceeded nevertheless to ask thetruckdriver for his name, and took down the license platenumber of his truck. Johnson also told the truckdriverthat he meant it when he said that he did not want anyonegoing through the gate.4The Merget Sand and Gravel incident:On July 5, therewere two Breest employees who had entered the plantthrough the reserved gate to wait for the arrival of aMerger Sand and Gravel truck which was carrying4BothAllen and Trawicki testified with reference to the MidwesternElectric incident and where accounts differ, I accept the testimony of thelatter, since I believe his recollectionsto be clearerand more exact thanthose of Allen 39 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackfill for the footings of the welding department officeApparently, there had been no pickets at the reserved gatewhen they entered but they were seen by the pickets at themain gate who hollered to them to ask what they weredoing going to work. One of the pickets, Gene Hooser,the secretary-treasurer of Local 681, walked over to thereserved gate, and carried on a conversation with the twoBreest employees through the fence in a further effort todissuade them from working. They disappeared for awhile but soon returned and informed Hooser that Breesthad told them it was all right for them as constructionpeople to go through the reserved gate. They thendisappeared again into the plant.When the expected Merget Sand and Gravel truckarrived, there was a picket by the name of HaroldMcCarthey at the reserved gate but he was soon joined by9 or 10 pickets from the main gate of the plant. Thepickets did not need on this occasion to ask the driver oftheMerget truck, whose name was Beamon, not to gothrough the reserved gate because that gate was blockedby a truck which the Breest foreman, when he had arrivedat the plant, had parked parallel to the gate entrance. Thedriver of the Merget truck stopped parallel to the Breesttruck, and Gene Hooser talked to the Merget driver andasked the latter not to go through the reserved gate Thedriver of the Merget truck pulled away from the gate, anddeparted to the cheers of the pickets. Since the Breestemployees could not work without backfill, they also leftthe plant premises, and no work was done by them thatday.On July 8, Beamon did succeed in making a delivery ofsand and gravel to the plant but he was stopped by picketsas he was coming out of the plant, and one of the picketstold Beamon that he was "accumulating a lot of troubleby coming back in there," and that other pickets werethreatening to engage in "wapping heads."The Gruneau and Lupinski incidents:On or about July9, a Gruneau truck attempted to gain access to the plantthrough the reserved gate The pickets walked in front ofthe truck and talked to the driver, who backed up anddrove away A Lupinski truck was also turned away fromentering the plant.The Bub Hillier incident:Bub Hillier, the demolitionsubcontractor, employed the Misfit Wrecking Corporationto remove the brick from the wrecked chimney, which wasover the old heating plant. On July 9, between 10 and10:30 a.m., threeMisfit employees went to the Smithplant with two dump trucks and a front-end loader toeffect the removal of the debris from the chimney. Whenthey arrived at the reserved gate, they were stopped bypicketswho took their names and the license platenumbers of their vehicles, and told them that "they didnot appreciate them going through the picket line." Oneof the three Misfit men was George Resch, the vicepresident of Misfit, who testified that when he arrived atthe reserved gate there was "a little guy with a cigar in hismouth" who waved his picket sign at him and called him"a no-good, goddamn scab and everything else." This didnot deter Resch, however, from going through the gateand entering the plant Indeed, Resch made two roundtrips that day in and out of the plant. When he wentthrough the gate the second time, one of the pickets, whowas kneeling down, wrote down the license plate numberof his truckA rock was also thrown at Resch's truck,and pickets shouted that there were ways of getting him.The Langer Roofing incident:LangerRoofing andSheetMetal, Inc., was a roofing subcontractor. On orabout July 10, Smith was expecting the arrival of aLanger Roofing truck, and Ehlert was out watching for itsarrivalAs the driver of the truck was proceeding northon Holton Street toward the reserved gate, the pickets atthemain receiving gate set up a clamor and shouted forthe driver to come over and stop. The driver stopped on agrassy strip between the sidewalk and the curb on HoltonStreet, and talked to the pickets. Donald Zlab, who wasone of the pickets, told the Langer driver that he wouldhave to take his name and the license plate number of histruck, and also told the driver that "he could go throughthe contractors gate but that he did not know how hewould get out." The foreman on the Langer truck askedwho was in charge of the plant, and Ehlert, who wasstanding there, introduced himself, and convoyed theforeman through the gate. When in the plant, the foremancalled his union business agent and his company, afterwhich he came out and drove through the reserved gate,completing his tripThe John Hennes Trucking incident:The John HennesTruckingCompany was employed by Gruneau, theheating plant subcontractor, to move two boilers withinthe Smith plant premises on July 15. There were fiveHennes employees sent to the Smith plant that day inconnection with the removal of the boilers. There weretwo ironworkers named Nowack and Koshen; a craneoperator named Kopas; Jack Crittenden, a truckdriver;and Harold Link, a foreman. The two ironworkers rode totheSmith plant in a Pontiac convertible owned byKoshen;LinkandCrittendenrode in the latter'stractor-trailer; and the crane operator came, of course, onhis crane. The crane operator and the two ironworkersarrived at the Smith plant early in the morning and Linkand Crittenden followed later at about 9:30 a.m. On theirarrival, the crane operator and the two ironworkers in thePontiac convertible were stopped at Gate 3, the main gateon Holton Street, by a group of pickets who includedJohnson, the president of Local 681, who told the Hennesemployees that they could not enter the plant eventhrough the reserved gate A still larger group of pickets,numbering 20 to 25, came over and surrounded the craneand the Pontiac convertible. Trawicki, who was on thescene, asked the drivers of these vehicles to park along thecurb between the main gate and the reserved gate, andthey did so.When Crittenden arrived with Link, hedouble-parked south of the main gate, partially blockingthe street. The other Hennes employees spoke to Link andCrittenden and they decided that they could not cross thepicket line without some proper authorization Link andCrittenden walked across the street to the Coca Colaplant and called their office to discuss the problem. Theywerw told they could enter through the reserved gate forconstruction workers. Link and Crittenden returned andtalked to the ironworkers, who decided not to enter theplant, and since the others could not work without them,they all left. After they left, Johnson sent two pickets, oneof them carrying a picket sign, over to the reserved gate,just to demonstrate that it could be picketed. These twopickets were McCarthey and John Daly.There were also two incidents that did not involve thereserved gate, or the construction work being performed.Both incidents occurred on July 3.In the early afternoon of that day a ConsolidatedFreightways truck,which was driven by Lee MorrisScheel,was to take on a load of machinery parts. Itarrived at the main gate of the plant on Holton Street andwas stopped by a group of pickets, numbering between 7and 10, who including Johnson, and one of them toldScheel that he would not be able to hold his job very long. ALLIED INDUSTRIALWKRS.OF AMERICA,LOC. 681Johnson spoke to Scheel who told the former that since hewas a dispatcher, a supervisory employee, he would nothonor the picket line and the pickets responded by tellingScheel. "Well, you're going to have to get the cops to getyou in " Soon the police arrived and Scheel was able toenter the plant. About 3 hours later, after Scheel hadunloaded his truck, and taken on some freight, he hadevenmore trouble in getting out of the plantHeattempted to leave by the gate on East Capitol Street, andwas surrounded by a sizable group of pickets, numberingperhaps as many as 15. Scheel attempted to inch forwarda bit at a time but could not make sufficient progress.August Miller, one of the pickets, flung a sign at him thathit the rear view mirror of his tractor, and Eli Gonzalesand Norbert Lupinski, two other pickets, threatened topull him out of his cab, and actually yanked the dooropen. But nobody attempted to drag him out of the cab.The pickets called him names, however, and Johnson toldhim: "Well, in order to get out, you're going to have toget the cops. You got the cops to get you in, so you'regoing to have to get the cops to get you out." At thispoint a Smith supervisor - apparently Trawicki - cameover and suggested that Scheel back into the plant andwait until the police arrived. They came in about 20minutes, and was able to leave the plant.The second incident of that day involved Richard C.Bosshard,who worked for Smith as an "expeditor,"whose job was to insure the efficient flow of materialsthrough the plant. At about 4:30 p.m. Bosshard left theSmith plant with the mail. As he was going out throughthe East Capitol Drive gate, several pickets were blockingthe gate. Because the traffic was heavy at this time onEast Capitol Street, Bosshard had to wait in any event foran opportunity to enter the stream of traffic. One of thepickets put his feet on the bumper of his car and pushedthe bumper up and down. The pickets also shouted at himand called him a scab. As he entered the stream of traffic,one of the pickets shouted at him: "You'll be sorry." Thenames of the pickets involved in this incident were Olson,Skocil, Herman Hasse and Ralph Tafoya.As a result of the interruption of deliveries during thestrike, the various projects involved in the Smith capitalimprovements program were delayed in greater or lesserdegree. The erection floor project, which was between 5and 10 percent complete at the time of the strike, is nowonly 115 percent complete. The scheduled completion dateof this project was December 1968 but, as of the time ofthe hearing, it was not expected to be completed untilJanuary or February of 1969. The warehouse extension,which was less than 10 percent complete at the time of thestrike, and is now approximately 10 percent complete, wasscheduled to be completed in July 1968. The projects havebeen also delayed by a ready-mix concrete strike but thisstrike did not begin until the third week in July.B.Concluding FindingsIt is, apparently, the contention of counsel for therespondent that there was no unlawful picketing at thereserved gate except during the first few days of the strikewhen "confusion" prevailed, and even this picketing hewould write off as "technical" or "insubstantial." Theevidence does not support, however, such a casual view ofthe picketing, which was in fact serious and deliberate.The record contains many instances of oral inducement,and of threats to the employees of neutral employers,attempting to enter the plant through the reserved gate.393I his gate was properly and adequately posted even duringthe first day of the strike from a very early hour in themornings but, apart from the posting, the union's officersandattorneyshadbeen informed by the Smithmanagement of the availability of the reserved gate, whichhad been closed prior to the strike, and the reopening ofthe reserved gate served to emphasize its availability.Nevertheless, the numerous pickets literally swarmedabout all the gates, including the reserved gate. While thenumber of pickets was somewhat less during the secondday of the strike, and declined still further thereafter,there never came a time when the reserved gate was leftunmolested. There was nearly always at least one picketat the gate or at least one observer, whose real functionappears to have been to signal to the pickets at the othergates to rush over and prevent anyone from gainingentrance to the plant through the reserved gate. Thisconstituted a pattern of conduct that occurred repeatedly.Smith maintained, to be sure, a sentry at the reservedgate, in order to make sure that no unauthorized personswould make use of this gate and the union, apparently,feltthat this gave it the right to have an "observer"stationed at the gate for the same purpose. But I am notcalled upon to decide the abstract question whether the"observer"was as legitimate as the sentry but thequestion whether the actual behavior of the observers waslawful.Quite apart from the fact that they acted inconcertwiththeacknowledged pickets, they kept,concededly, a record of full particulars of all vehicles andtheirdriverswho went through or attempted to gothrough the reserved gate. This procedure was inherentlycoercive, since it is obvious that the information soughtand obtained could be used by the union for purposes ofreprisal.The observers did nothing, moreover to informthe, employees of the neutral contractors of their right togain access to the plant through the reserved gate. Theunion's witnesses made much of the fact that the observerswere instructed to remain "deaf and dumb" but thisinstruction, in the light of their actual behavior, onlyaggravated their unlawful conduct. I find, therefore, thatthe so-called observers at the reserved gate were engagedin unlawful activity in the nature of picketing.'The conduct of the strikers who were picketing thereserved gate of the Smith plant on the first day of thestrike is not rendered more lawful because the entrancehappened to be blocked in any event by a car of a neutralemployee, or because, after the strike had been in aprogress for a few weeks, work was delayed because astrikehalted the delivery of cement. These entirelyfortuitous events do not excuse the striking employees whodid everything in their power to block access to the plantand to halt deliveries thereto.It is also no defense that on the second day of thestrikemany Smith employees, apparently, entered theplant through the reserved gate due to the fact that thelock had been stuffed with paper the night before, so thatentry through that gate would be prevented. It is difficult'The allegation made in paragraph 10 of the respondent's answer thatthe signs erectedby Smith "contained different wording at different timesand that the instructions did not have sufficientclarity toclearly reserve itfor the sole usage of people uninvolved in the Party's labor dispute" iseither immaterial or frivolous.Itwould make no difference that thelegends on the various signs were not in identical language, so long as eachlegend was clear in itself This was undoubtedly true in the present case'SeeGetreu v Local1347,IBEW,66 LRRM 2084 (D C Ohio), June20, 1967 394DECISIONSOF NATIONALLABOR RELATIONS BOARDto perceive how the lock would be stuffed by someonewholly unconnected with the strikers. In any event, Smithimmediately took steps to prevent any further use of thereserved gate by its employees, and the striking employeecontinued to picket at the reserved gate in defiance of thepurpose for which it had been established.It is clear that the respondent union violated Section8(b)(4) (i) and (ii)(B) of the Act by its picketing at thereserved gate. The governing cases would seem to beLocal 761, ElectricalWorkers vNL.R.B (GeneralElectricCo ),366 U.S. 667 andUnited Steelworkers vN.L.R.B. (Carrier Corp.),376 U.S. 492, as interpretedand applied by the Board inBuilding& ConstructionTradesCouncil etc. (Markwell and Hartz, Inc.),155NLRB 319 It has long been established that contractorsand subcontractors on building construction projects areas to each other's labor disputes neutrals who are entitledtotheprotectionof the Act's secondary boycottprovisions.' The union was, therefore, under an obligationto conduct its picketing of Smith consistently with theright of the neutral employers to remain uninvolved in itsdispute with Smith, and it would be engaged in primarypicketingonly so long as its pressure was directedtowarding deterring those engaged in contributing to theprimary employer's operations, whether or not these weresuppliers, carriers or employees of the primary employer.'In theMarkwell and Hartzcase, the union contended thatthese rules were no longer applicable to a building tradesunion involved in a dispute with one of several contractorson a common construction site, in view of the SupremeCourt's decision in theGeneral Electriccase. The unionasserted that since it confined its picketing to the primaryemployer'spremises,allof its picketing, includingpicketing at the reserved gate, was lawful primary activity.But the Board held that the position of independentcontractorswas analogous to that of the variousemployers on a common situs; that the union, despite thefactthat its picketingwas limited to the primaryemployer's premises, was under an obligation to minimizethe impact of its picketing in accordance with theMooreDry Dockcriteria; and that by picketing at the reservedgate the union had engaged in unlawful activity. Thenarrow point decided by the Court in theGeneral Electriccasewas that the separate gate doctrine could not beapplied in situations in which the independent contractorswere engaged in performing work that was related to thenormal operations of the struck employer, and that was ofa kind that would, if done, when the plant was engaged initsnormaloperations,necessitatecurtailingthoseoperations.While it is true that in the present case theMidwestern Electric Company had in the past doneelectrical work involved in the manufacture of some Smithcompany products, no such work has been done by thiscompany since the commencement of the strike. As forthe work performed by Smith company employees on theconstruction projects, this, too, antedated the strike, andseems to have been so insubstantial, moreover, that it canbe treated asdeminimis.'There can be no doubt but that the union also violatedSection 8(b)(l)(A) of the Act by its mass picketing, by anumber of acts of violence against persons seeking to gain'SeeDenver Building & Construction Trades Council.341U S 675,689-900'SeeUnited Steelworkers v. N L R B.(Carrier Corp ), supraat 499'SeeLocal 761 etc.supra,at p. 682access to the plant, or to leave the same, and by makingeither open or veiled threats against such persons. Theincidents involved are, too, serious to be treated as lightlyor as cavalierly as counsel for the respondent would treatthem. The responsibility of the union for the unlawfulconduct is plain, moreover, since it is evident that it hadthe approval of the highest officers of the union, includingthe union president, and secretary-treasurer, who werethemselves involved in some of the incidentsIV. THE REMEDYHaving found that respondent has engaged in certainunfair labor practices, I shall recommend that it berequired to cease and desist from such practices, and takecertainaffirmativeaction in order to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.SmithEngineeringWorks(DivisionofBarber-Greene Company) is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Allied IndustrialWorkers of America, Local 681,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By inducing or encouraging individuals employed byLupinski, Inc., Paul J. Gruneau Company, and various oftheir subcontractors to engage in a strike or in a refusal inthe course of their employment to transport materials orperform services with an object of forcing or requiringsaidpersonstoceasedoingbusinesswithSmithEngineeringWorks, the respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(4)(i)(B) and Section 2(6) and (7) of the Act.4.By threatening, coercing, and restraining Lupinski,Inc.,Paul J. Gruneau Company and various of theirsubcontractors with an object of forcing said persons tocease doing business with Smith Engineering Works, therespondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(ii)(B) andSection 2(6) and (7) of the Act.5.By engaging in mass picketing at the gates of theSmith Engineering Works plant, by blocking ingress intoand egress from the said plant, by engaging in physicalviolence or verbal threats against employees of SmithEngineeringWorks or other persons, the respondent,through its agents, engaged in unfair labor practicesaffectingcommercewithinthemeaning of Section8(b)(1)(A) and Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that respondent, Allied IndustrialWorkers of America, Local 681, AFL-CIO, its officers,agents, and representatives, shall.1.Cease and desist from.(a) Inducing or encouraging individuals employed byLupinski, Inc., Paul J. Gruneau Company, and various oftheir subcontractors to engage in a strike or in a refusal inthe course of their employment to transport materials orperform services with an object of forcing or requiringsaidpersonstoceasedoingbusinesswithSmithEngineering Works, ALLIED INDUSTRIAL WKRS. OF AMERICA, LOC. 681(b) Threatening, restraining, or coercing Lupinski, Inc.,PaulJ.GruneauCompany and various of theirsubcontractors,where an object thereof is to force orrequire said persons to cease doing business with SmithEngineeringWorks under circumstances prohibited bySection 8(b)(4)(ii)(B) of the Act.(c) Posting an observer at or near the reserved gate ofthe Smith Engineering Works plant for the purpose ofsignalling to any pickets at the other gates of the plant, orfor the purpose of obtaining information about entries ordeliveries into the plant.(d)Engaging in mass picketing of the gates of theSmith Engineering Works plant; blocking ingress into oregressfrom the said plant; or engaging in physicalviolence or verbal threats against employees of SmithEngineering Works or other persons;2.Take the following affirmative action in order toeffectuate the policies of the Act:(a) Post at their business offices and meeting halls inMilwaukee,Wisconsin, copies of the attached noticemarked "Appendix."' ° Copies of said notice to befurnished by the Regional Director for Region 30, shall,after being duly signed by the union's representative, beposted by the union immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the union to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail to the Regional Director for Region30 sufficient copies of the said notice, to be furnished byhim, for posting by Lupinski, Inc., Paul J. GruneauCompany, or any of their subcontractors, if willing.(c)Notify the said Regional Director, in writing, within20 days of the date of the receipt of this Decision andRecommended Order, what steps have been taken by therespondent to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommendations of a Trial Examiner" in the notice. In the further eventthat the Board's Order be enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words "a Decision andOrder ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director inwritingwithin 10 days from the date of this Order what steps therespondent has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF AND TO ALLEMPLOYEES OF LUPINSKI, INC., PAUL J. GRUNEAU,AND THEIR SUBCONTRACTORS395Pursuant to a Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thanWE WILL NOT in any manner prohibited by Section8(b)(4)(B) of the Act induce or encourage employees ofLupinski, Inc., Paul J. Gruneau Company and theirsubcontractors, to engage in a strike, or in a refusal inthe course of their employment to transport materialsor perform services or threaten, coerce, or restrain thesaid employers by striking, or picketing where in eithercase an object thereof is to force or require said personsto cease doing business with Smith Engineering Works(Division of Barber-Greene Company).WE WILL NOT post an observer at or near thereserved gate of the Smith Engineering Works plant forthe purpose of signalling to any pickets at the othergates of the plant, or for the purpose of obtaininginformation about entries or deliveries into the plant.WE WILL NOT engage in mass picketing of the gatesof the said Smith Engineering Works plant; or blockingress into or egress from the said plant, or engage inphysical violence or verbal threats against employees ofthe said Smith Engineering Works or other persons; orcommit any other acts prohibited by Section 8(b)(1)(A)of the Act.ALLIEDINDUSTRIALWORKERS OF AMERICA,LOCAL 68 1, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd FloorCommerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 414-272-3861.